Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 
2.	Claims 1-2 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claim, including:
“tap port switches comprising a tap port switch corresponding to each of the tap ports, each tap port switch configured to switch in and out its corresponding tap port; and a switch command receiver configured to: based on a first received command from a master modem, cause activation of a normal mode; and based on a second received command from a master modem, cause activation of a broadcast mode; wherein in the normal mode data the tap port switches are switched such that data is routed to only a single one of the tap ports; and wherein in the broadcast mode the tap port switches are switched such that data is routed simultaneously to all of the tap ports”.

Conclusion                                        
                        3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462